CAYTON, Acting Judge.
Mrs. Bradley sued her husband for a limited divorce on the ground of cruelty, praying for support money and for custody of their 20-month-old child. The trial court denied the divorce, allowed support money for the child, and awarded custody of the child to the mother, giving Mr. Bradley the right to visit the child each Sunday from nine in the morning to six at night. The father filed a motion for reconsideration of the custody order dr for modification of the visitation periods. The court took evidence on the motion and decided it adversely to the movant. This appeal followed.
There is a statement in appellant’s brief that there was no evidence of the mother’s fitness, ability or desire for the custody of the child. We think that is not an accurate appraisal of the record. These elements were developed in one way or another, and in substantial detail, during the course of the testimony of both parties.
The real question to be here decided is whether the decision as to custody and visitation rights was wrong as a matter of law. Appellant concedes that ' decisions as to custody are in the field of judicial discretion, but argues that there was an' abuse' of discretion in this case and that the finding below was arbitrary and capricious.
We think there is no need to recite the evidence. The trial court had ample opportunity to form an enlightened opinion as to the personalities, past conduct and behavioral patterns of the two parents, the housing facilities each had available, along with other tangible and intangible considerations which would help answer the ultimate question as to where welfare of the 20-month-old infant would best be served. Our study of the case has revealed no ground on which we would be justified in holding that the decision was wrong, under any of the familiar and accepted legal standards.
Appellant was represented at the trial by able and experienced counsel. Himself a lawyer, appellant has filed with us a long and well prepared brief and has argued his case with great earnestness; but he has failed to establish error. He has cited many decisions on the subjects of custody and judicial discretion; but none of them furnish ground for reversal here.
*415■ The jurisdiction of the trial court being a continuing one in custody matters, appellant’s future remedy will be by a new motion in that court, based on new or spe.cial circumstances.
Affirmed.